 
Exhibit 10.36

 
 
FEE AGREEMENT
 
This Fee Agreement (the "Agreement") is made and entered into as of December 19,
2007 among El Pollo Loco, Inc. (the "Company"), a Delaware corporation, Chicken
Acquisition Corp. ("CAC"), a Delaware corporation, and Trimaran Fund II, LLC
("Provider"), a Delaware limited liability company.
 
WHEREAS, the Company is required to post a bond (the "Bond") securing its
obligation to pay a judgment (the "Judgment") in connection with the El Pollo
Loco S.A. de C.V. v. El Pollo Loco, Inc. litigation (the "Litigation");
 
WHEREAS, Provider agrees to assist the Company in posting the Bond by entering
into the following agreements: (1) a Reimbursement Agreement, dated the date
hereof (the "Reimbursement Agreement"), among Provider, CIBC as Administrative
Agent, in respect of a letter of credit to be posted to secure the Bond, in
consideration for the Company and CAC entering into this Agreement and (2) a
payment and subscription agreement, dated the date hereof (the "Payment and
Subscription Agreement"), among Provider, the Company and CAC, pursuant to which
the Company or CAC, as the case may be, shall reimburse Provider for any amounts
paid by Provider, directly or indirectly, relating to the Bond or the Judgment.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties herein contained, the Company, CAC and Provider
hereby agree as follows:
 
1. Fees.
 
(a) Up-Front Fee. On the date hereof, the Company shall pay to Provider a fee
equal to 3% (the "Up-Front Fee") of the stated amount of the Letter of Credit
(as defined in the Reimbursement Agreement), which fee shall be earned, due and
payable in full immediately upon Provider's entering into the Reimbursement
Agreement in any one or more of the forms of consideration provided for in
Section 1(c) below, at Provider's option.
 
(b) Periodic Fee and Fee Upon Provision of Cash Collateral. In the event that,
after the Company pays the Up-Front Fee to Provider, Provider is required to pay
any amount(s) (each such amount, a "Periodic Fee") in connection with the Letter
of Credit other than the Cash Collateral Fee (as defined below), the Company
shall pay, in any one or more of the forms of consideration provided for in
Section 1(c) below, at Provider’s option, a fee equal to such amount(s) to
Provider on or before each date such amount(s) is due and payable by Provider.
In the event that the Provider provides cash collateral pursuant to Section 2.02
of the Reimbursement Agreement, the Company shall owe to Provider a fee at a per
annum rate equal to 13.25% (the "Cash Collateral Fee" and, together with the
Up-Front Fee and any Periodic Fees, the "Fees") of the amount of cash collateral
so provided. The Cash Collateral Fee shall be due and payable quarterly in
arrears, in each case, in any one or more of the forms of consideration provided
for in Section 1(c) below, at Provider's option.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Fee Payment or Subscription. At each Closing (as defined below) upon the
terms and subject to the conditions set forth in this Agreement, as payment of
any Fees to be paid at such Closing, at Provider's option:
 
(i) the Company or CAC shall pay Provider or Provider's designee an amount in
U.S. dollars in immediately available funds equal to up to the Fees to be paid
at such Closing;
 
(ii) the Company or CAC, at Provider's option, shall issue to Provider or
Provider's designee a promissory note with a principal amount equal to up to the
Fees to be paid at such Closing containing terms substantially similar to those
set forth in Schedule A hereto, subject to applicable preemptive rights as
described below;
 
(iii) Provider or Provider's designee shall automatically, and with no further
action by any party hereto, have a right of payment due immediately from the
Company or CAC, at Provider's option, for payment in full of an amount equal to
up to the Fees to be paid at such Closing, accruing interest at a rate of 13.25%
per annum, compounded annually, which rate shall increase by 0.50% per calendar
quarter (with the first such increase occurring at the beginning of the second
calendar quarter after the Closing) up to a maximum rate of 17.5% per annum;
 
(iv) CAC shall issue to Provider or Provider's designee shares of Convertible
Preferred Stock, par value $0.01 per share (the "Convertible Preferred Stock"),
in CAC at a price per share and on terms substantially similar to those set
forth in Schedule B hereto in an aggregate issue price equal to up to Fees to be
paid at such Closing, subject to applicable preemptive rights as described
below;
 
(v) CAC shall issue to Provider or Provider's designee shares of common stock,
par value $0.01 per share (the "Common Stock"), of CAC at a price per share as
set forth in Schedule C hereto in an aggregate amount equal to up to Fees to be
paid at such Closing, subject to applicable preemptive rights as described
below; or
 
(vi) Provider may choose any combination of (i) through (v) above for an
aggregate amount equal to up to Fees to be paid at such Closing;
 
provided that, Provider may choose options (i) through (vi) only to the extent
that such options do not result in a default under the terms of the Company's or
CAC's outstanding indebtedness at the time of the Closing; provided further that
any Issuance (as defined below), including any issuance pursuant to Section 1(d)
below, to a party to the LLC Operating Agreement (as defined below) shall be
held, at Provider's option, either: (i) directly by the purchasing stockholder
or (ii) through Trimaran Pollo Partners, LLC. For purposes of this Agreement,
the "Payment" shall mean any of (i) through (vi) above.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Preemptive Rights. Any issuance of shares or debt securities under this
Agreement or the Fee Agreement (each, an "Issuance") pursuant to Sections
1(c)(ii), (iv), (v) or (vi) above shall be subject to applicable preemptive
rights pursuant to the Stockholders Agreement (the "Stockholders Agreement"),
dated November 18, 2005, by and among CAC and the stockholders listed therein,
and the Second Amended and Restated Limited Liability Company Operating
Agreement (the "LLC Operating Agreement"), dated March 8, 2006, of Trimaran
Pollo Partners, LLC. To the extent any parties to such agreements elect to
exercise applicable preemptive rights with respect to any Issuance, at
Provider's option:
 
(i) upon such Issuance, Provider shall sell to each party who has duly exercised
applicable preemptive rights the number of shares or debt securities (or pro
rata portion of such debt security, as the case may be) as to which such
preemptive rights have been exercised at a price per share or per debt security
equal to the price per share or per debt security in the Issuance; or
 
(ii) CAC shall (A) repurchase from Provider the number of shares or debt
securities as to which such preemptive rights have been duly exercised at a
price per share or per debt security equal to the price per share or per debt
security in the Issuance and (B) sell such shares or debt securities to each
party who has duly exercised applicable preemptive rights.
 
(e) Closings.
 
(i) The closing of the Up-Front Fee (the "Up-Front Fee Closing") shall take
place on the date on which all of the conditions set forth in Section 3(a)(i) of
this Agreement have been satisfied or waived (other than those conditions which
by their terms are intended to be satisfied at the Closing) at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036, or on such other date as mutually agreed by the parties to this
Agreement.
 
(ii) The closing of each Periodic Fee or Cash Collateral Fee (together with the
Up-Front Fee Closing, each a "Closing") shall take place no later than five days
after all of the conditions set forth in Section 3(a)(ii) of this Agreement have
been satisfied or waived (other than those conditions which by their terms are
intended to be satisfied at such Closing) at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, Four Times Square, New York, New York 10036, or on
such other date as mutually agreed by the parties to this Agreement.
 
(f) Blue Sky Compliance. The Company, Provider and CAC shall comply with all
state securities or "blue sky" laws which are applicable to the Payment
hereunder, and Provider agrees to provide the Company and CAC with such
information, and cooperate with such filings, as may be required in connection
with such compliance.
 
 
3

--------------------------------------------------------------------------------

 
 
(g) Stockholders Agreement. If shares of capital stock are to be issued pursuant
to this Agreement or the Fee Agreement, (i) the Provider shall, if necessary,
execute a Joinder (the "Joinder") to the Stockholders Agreement pursuant to
which Provider becomes a party to the Stockholders Agreement as an Additional
Stockholder (as defined in the Stockholders Agreement) and bound by the
provisions thereto and (ii) CAC shall cause such amendments to the Stockholders
Agreement as are required pursuant to the terms thereto to reflect Provider or
Provider’s designee, as applicable, as an Additional Stockholder.
 
(h) Compliance with Indentures. If requested by Trimaran, the Company or CAC, as
applicable, shall engage (at the Company or CAC's expense, as applicable) an
investment banking firm of national standing to give an opinion as to the
fairness to the Company or CAC, as the case may be, of the transactions
contemplated by this Agreement. Each of the Company and CAC shall use best
efforts to comply with Section 4.11 of the Indenture, dated as of November 18,
2005, among El Pollo Loco, Inc. (as successor to EPL Finance Corp. by merger),
EPL Intermediate, Inc. and The Bank of New York Trust Company, N.A., as trustee
(the "EPL Indenture") and Section 4.11 of the Indenture, dated as of November
18, 2005, between EPL Intermediate, Inc. (as successor to EPL Intermediate
Finance Corp. by merger) and The Bank of New York Trust Company, N.A., as
trustee (the "Intermediate Indenture" and, together with the EPL Indenture, the
Indentures), to the extent applicable, including by delivering an officer's
certificate or fairness opinion if required; provided that, if either the
Company or CAC are unable to so comply with the Indentures, this Agreement shall
be modified by the parties but only to the extent required to so comply with the
Indentures.
 
2. Representations and Warranties and Other Agreements.
 
(a) Representations and Warranties and Agreements of Provider. Provider
represents and warrants to, and agrees with, the Company and CAC that, as of the
date hereof and as of each Closing:
 
(i) Any shares of capital stock (the "Shares"), notes or obligations acquired by
Provider pursuant to this Agreement (collectively with the Shares, "Securities")
are for Provider's own account for investment purposes or to satisfy preemptive
rights pursuant to the Stockholders Agreement or the LLC Operating Agreement and
not with a view to distribution of the Securities or for sale in violation of
the Securities Act of 1933, as amended, and the rules and regulations in effect
from time to time thereunder (the "Securities Act") or other applicable law;
provided that the disposition of Provider's property shall at all times be
within Provider's control.
 
(ii) Provider has been advised by the Company and CAC that: (A) neither the
offer nor sale of any Securities has been registered under the Securities Act or
any state or foreign securities or "blue sky" laws and neither the Company nor
CAC is required to register the Securities; (B) the Securities, when issued, are
characterized as "restricted securities" under the Securities Act as they are
being acquired from CAC in a transaction not involving a public offering and
that Provider may not resell the Securities and must continue to bear the
economic risk of the investment in its Securities unless the offer and sale of
the Securities is subsequently registered under the Securities Act and all
applicable state or foreign securities or "blue sky" laws or an exemption from
such registration is available; (C) it is not anticipated that there will be any
public market for the Securities in the foreseeable future; (D) when and if the
Securities may be disposed of without registration under the Securities Act in
reliance on Rule 144, such disposition can be made only in limited amounts in
accordance with the terms and conditions of such Rule; (E) if the Rule 144
exemption is not available, public offer or sale of any Securities without
registration will require the availability of another exemption under the
Securities Act; (F) a restrictive legend in the form satisfactory to CAC shall
be placed on the certificates representing the Securities; and (G) a notation
shall be made in the appropriate records of CAC indicating that the Securities
are subject to restrictions on transfer and, if CAC should engage the services
of a stock transfer agent, appropriate stop transfer restrictions will be issued
to such stock transfer agent.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) Provider is an "accredited investor" as defined in the Securities Act and
Provider has such knowledge, skill and experience in business, financial and
investment matters so that Provider is capable of evaluating the merits, risks
and consequences of an investment in the Securities to be purchased by it and is
able to bear the economic risk of the loss of its investment.
 
(iv) Provider is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization.
 
(v) Provider has all the requisite power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.
 
(vi) This Agreement has been duly and validly authorized, executed and delivered
by Provider.
 
(vii) This Agreement constitutes the valid, binding and enforceable agreement of
Provider except as enforceability may be limited by (A) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to or affecting creditor’s rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(viii) The execution, delivery and performance by Provider of this Agreement
does not and will not (A) violate any provision of Provider's organizational
documents, (B) constitute or result in a breach of or a default (or an event
which, with notice or lapse of time, or both, has the potential of constituting
a default) under any agreement to which Provider is a party, (C) violate any law
binding upon Provider or to which any of its assets are subject or (D) require
the consent of any third party or governmental body or agency, except with
respect to clauses (B), (C) and (D) above, as would not reasonably be expected
to have a material adverse effect on Provider.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Representations and Warranties of the Company and CAC. Each of the Company
and CAC (each, as "Representing Party") represents and warrants, as to itself,
to Provider that, as of the date hereof and as of each Closing:
 
(i) The Representing Party is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
 
(ii) The Representing Party has the requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
 
(iii) This Agreement has been duly and validly authorized, executed and
delivered by the Representing Party.
 
(iv) This Agreement constitutes the valid, binding and enforceable agreement of
the Representing Party, except as such enforceability may be limited by
(A) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to or affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(v) The execution, delivery and performance by the Representing Party of this
Agreement does not and will not (A) violate any provision of the Representing
Party’s Certificate of Incorporation or By-laws, (B) constitute or result in a
breach of or a default (or an event which, with notice or lapse of time, or
both, has the potential of constituting a default) under any agreement to which
the Representing Party is a party, (C) violate any law binding upon the
Representing Party or to which any of its assets are subject or (D) require the
consent of any third party or governmental body or agency.
 
(vi) The Shares, upon issuance by CAC pursuant to this Agreement, will be duly
authorized, validly issued, fully paid and non-assessable.
 
(vii) Assuming the accuracy of the representations set forth in Section 2
hereof, the offer and sale of the Securities is not required to be registered
under the Securities Act.
 
3. Conditions to Performance.
 
(a) Conditions to the Company and CAC's Obligations at each Closing.
 
(i) The Company and CAC’s obligation to consummate the Up-Front Fee Closing is
subject to the satisfaction or waiver by the Company and CAC of the following
conditions: (A) Provider shall have executed the Reimbursement Agreement, (B)
Provider shall have provided notice to the Company and CAC of the form of
Payment pursuant to Section 1(c) of this Agreement, and (C) if any Shares are to
be issued at the Closing, Provider or Provider's designee, as applicable, shall
have executed the Joinder, if necessary.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii) The Company and CAC's obligation to consummate each Closing subsequent to
the Up-Front Fee Closing is subject to satisfaction or waiver by the Company and
CAC of the following conditions: (A) the Cash Collateral Fee shall be due and
payable, (B) Provider shall have provided notice to the Company and CAC of the
form of Payment pursuant to Section 1(c) of this Agreement, and (C) if any
Shares are to be issued at the Closing, Provider or Provider's designee, as
applicable, shall have executed the Joinder, if necessary.
 
(b) Conditions to Provider's Obligations. The obligation of Provider to
consummate each Closing is subject to satisfaction or waiver by Provider of the
following conditions: (i) the performance by the Company and CAC at or prior to
the Closing of all of the agreements of the Company contemplated to be performed
hereunder at or prior to the Closing, (ii) the accuracy of the representations
and warranties of the Company and CAC contained in Section 2 hereof, (iii) no
statute, rule, regulation or order of any court or administrative agency being
in effect which prohibits the Company, CAC or Provider from consummating the
transactions contemplated hereby, and (iv) if any Shares are to be issued at the
Closing, CAC shall have executed the Joinder and any applicable amendments to
the Stockholders Agreement.
 
4. Survival. The representations and warranties of the parties set forth in this
Agreement shall survive each Closing.
 
5. Binding Effect. The provisions of this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and the heirs, successors and
assigns of the parties hereto.
 
6. Fees and Expenses. Each of the Company and CAC shall bear its own costs and
expenses, and the Company shall bear the costs and expenses of Provider, in
connection with the negotiation, execution and delivery of this Agreement and
the other documents related hereto.
 
7. Assignment. None of the parties to this Agreement shall assign any rights
under this Agreement without the prior written consent of the other parties
hereto; provided that Provider may assign its rights and obligations under this
Agreement without the consent of any party hereto, provided that such assignment
shall not relieve Provider of its obligations under this Agreement. Except as
expressly set forth in this Agreement, this Agreement shall inure to the benefit
of, and be binding upon, the permitted successors and assigns of each of the
parties to this Agreement. Except as provided in this Section 7, any attempted
assignment under this Agreement by any party to this Agreement which has not
been consented to by the other parties shall be void.
 
 
7

--------------------------------------------------------------------------------

 
 
8. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
9. Invalidity of Provisions. The invalidity or unenforceability of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
 
10. Headings; Execution in Counterparts. The headings and captions contained
herein are for convenience of reference only and shall not control or affect the
meaning or construction of any provision hereof. This Agreement may be executed
in counterparts, each of which shall be deemed to be an original and all of
which together shall constitute but one and the same instrument.
 
11. Notices. All notices and other communications provided for herein shall be
dated and in writing and shall be deemed to have been duly given when delivered,
if delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid and when received if delivered otherwise, to the
party to whom it is directed:
 
If to The Company:
 
El Pollo Loco, Inc.
c/o EPL Intermediate, Inc.
3535 Harbor Blvd., Suite 100
Costa Mesa, CA 92628
Attn: Jerry Lovejoy, Esq.
Telephone: 714-599-5085
Fax: 714-599-5563


If to CAC:
 
Chicken Acquisition Corp.
c/o EPL Intermediate, Inc.
3535 Harbor Blvd., Suite 100
Costa Mesa, CA 92628
Attn: Jerry Lovejoy, Esq.
Telephone: 714-599-5085
Fax: 714-599-5563


In either case, with a copy to:


Pepper Hamilton LLP
Hamilton Square
600 Fourteenth Street, N.W.
Washington, DC 20005
Attn: Robert B. Murphy, Esq.
Telephone: 202-220-1454
Fax: 202-220-1665
 
 
8

--------------------------------------------------------------------------------

 


If to Provider:


Trimaran Fund II, LLC
c/o Trimaran Fund Management, L.L.C.
1325 Avenue of the Americas, 34th Floor
New York, New York 10019
Attn: Alberto Robaina
Telephone: 212-885-4735
Fax: 212-885-4350
 
With a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036-6522
Attn: Eileen T. Nugent
  Thomas W. Greenberg
Fax: 212-735-2000


or at such other address as such party shall have specified by notice in writing
to the other parties in accordance with this Section 11.
 
12. Termination. This Agreement shall terminate upon the earlier of (i) issuance
of a final non-appealable Judgment or termination of the Litigation, in each
case, pursuant to which Provider is not obligated to pay any amount and (ii)
mutual agreement of the parties to this Agreement.
 
13. Amendment. This Agreement may not be amended, modified or supplemented and
no waivers of or consents to departures from the provisions hereof may be given
unless consented to in writing by each party to this Agreement. Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given. No failure or delay by the parties to this Agreement in exercising
any right hereunder or under the Fee Agreement shall operate as a waiver
thereof.
 
14. Entire Agreement. The parties agree that this Agreement and the Payment and
Subscription Agreement contain the entire understanding among the parties hereto
relating to the matter hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
15. Third Party Beneficiaries. Nothing expressed or implied in this Agreement is
intended or shall be construed to confer upon or give to any third party any
rights or remedies against any party hereto.
 
16. Specific Performance. The parties acknowledge and agree that any breach of
the terms of this Agreement would give rise to irreparable harm for which money
damages would not be an adequate remedy and accordingly the parties agree that,
in addition to any other remedies, each party shall be entitled to enforce the
terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, CAC and Provider have executed this Agreement
as of the date first above written.
 

       
EL POLLO LOCO, INC.
 
   
   
  By:   /s/ Joseph N. Stein  

--------------------------------------------------------------------------------

Name: Joseph N. Stein   Title: Chief Financial Officer

 

       
CHICKEN ACQUISITION CORP.
 
   
   
  By:   /s/ Dean C. Kehler  

--------------------------------------------------------------------------------

Name: Dean C. Kehler   Title: Vice President

 

       
TRIMARAN FUND II, LLC
 
   
   
  By:   /s/ Dean C. Kehler  

--------------------------------------------------------------------------------

Name: Dean C. Kehler   Title:

 
 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Promissory Note
Term Sheet



Issuer
 
CAC or the Company, at Provider's option
     
Term
 
2 Years
     
Principal Amount
 
As elected pursuant to Section 1(c) of the Fee Agreement.
     
Interest
 
13.25% compounded annually, which rate shall increase by 0.50% per calendar
quarter (with the first such increase occurring at the beginning of the second
calendar quarter after Closing) up to a maximum rate of 17.5% per annum.
Interest shall be paid quarterly at Provider's option, either in: (i) cash, (ii)
a promissory note having substantially similar terms to those set forth in this
Exhibit A (iii) Convertible Preferred Stock of CAC at a price of $43.22 per
share on terms substantially similar to those set forth in Exhibit B of the Fee
Agreement, or (iv) Common Stock of CAC at a price of $43.22 per share.
     
Conversion
 
The outstanding principal amount of the promissory note plus any accrued but
unpaid interest shall be convertible, in whole or in part, into, at Provider's
option, (i) shares of Convertible Preferred Stock of CAC, at a price of $43.22
per share on terms substantially similar to those set forth in Exhibit B of the
Fee Agreement, or (ii) Common Stock of CAC at a price of $43.22 per share.
     
Covenants/Defaults
 
Cross default with credit agreement and bonds.



 
12

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Convertible Preferred Stock
Term Sheet


Issuer
 
CAC
     
Security
 
Convertible Preferred Stock
     
Original Issue Price
 
$43.22 per share. For purposes of this Term Sheet, the aggregate price for all
shares of Convertible Preferred Stock issued at a Closing shall be the
"Preferred Investment Amount."
     
Voting Rights
 
Right to vote with the Common Stock on an As-Converted Basis. See Protective
Covenants below.
     
Dividend
 
Each share of Convertible Preferred Stock will accrue a dividend, to be paid
quarterly, equal to 13.25% per annum of the Original Issue Price, compounded
annually, which rate shall increase by 0.50% per calendar quarter (with the
first such increase occurring at the beginning of the second calendar quarter
after the issuance of such share of Convertible Preferred Stock) up to a maximum
rate of 17.5% per annum.
 
The Convertible Preferred Stock will participate on an As-Converted Basis in any
dividends paid on the Common Stock.
     
"As Converted Basis"
 
"As-Converted Basis" means that Provider will for the relevant purpose be deemed
to hold the number of shares of Common Stock that it would be entitled to
receive if its Convertible Preferred Stock had been converted to Common Stock
pursuant to its conversion right on or prior to the relevant date.
     
Liquidation Preference
 
Convertible Preferred Stock shall have a liquidation preference to Common Stock
equal to the greater of its Original Issue Price or what the Convertible
Preferred Stock would receive on an As Converted Basis upon liquidation.
     
Conversion
 
Each share of Convertible Preferred Stock will be convertible at any time into,
at Provider's option, (i) a number of shares of Common Stock equal to the
quotient of the Original Issue Price plus any accrued but unpaid dividends for
the Convertible Preferred Stock divided by $43.22, subject to anti-dilution
protection or (ii) a Promissory Note for an amount equal to the aggregate
Original Issue Price for any shares of Convertible Preferred Stock so converted
plus the aggregate of any accrued and unpaid dividends on such shares of
Convertible Preferred Stock on terms substantially similar to those set forth in
Exhibit B to the Fee Agreement.

 
 
13

--------------------------------------------------------------------------------

 
 
Anti-Dilution Protection
 
Customary weighted average anti-dilution adjustments.
     
Ranking
 
Subordinated and junior to indebtedness, senior to all other capital stock.
     
Protective Covenants
 
Customary protective covenants, including: The consent of the holders of
Convertible Preferred Stock will be required for any action that would (i) alter
the rights, preferences or privileges of the Convertible Preferred Stock; (ii)
amend any provision of CAC's certificate of incorporation or by-laws relative to
the Convertible Preferred Stock; (iii) increase or decrease the number of issued
or authorized shares of Convertible Preferred Stock; (iv) create any series or
class of shares having a preference or priority as to dividends or assets
superior to or on a parity with that of the Convertible Preferred Stock, (v)
constitute a sale, lease, pledge or other disposal of all or substantially all
the assets of CAC or a merger, reorganization or similar transaction, or (vi)
constitute a repurchase or redemption of other equity securities.
     
Registration Rights
 
Customary rights, as set forth in the Stockholders Agreement.
     
Tag-Along, Drag Along, Preemptive Rights, ROFR
 
Customary rights, as set forth in the Stockholders Agreement.



 
14

--------------------------------------------------------------------------------

 

SCHEDULE C
 
Common Stock


$43.22 per share.
 
 
15

--------------------------------------------------------------------------------

 